Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “LiBr solution” which is considered indefinite as it has not been previously recited and appears to lack antecedent basis.  It is unclear if this is a required part of the invention or just describing the purpose of a pipe in the system.
Claims 2-4 are rejected as being dependent upon a dependent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  ‘
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101435585), hereinafter referred to as Kim and further in view of Koichiro et al. (JP 2013002708), hereinafter referred to as Koichiro and Bae et al. (KR101652484), hereinafter referred to Bae

With respect to claim 1, Kim (Figure 1) teaches a high-efficiency absorption heat pump system having increased utilization rate of a waste heat source, comprising:
an evaporator (evaporator 90, paragraph 21) to which a waste heat source inlet line through which a waste heat source inflows (evaporator supply passage 51 paragraph 28, which uses waste heat from the turbine paragraph 13), is connected to absorb thermal energy from the waste heat source (51 uss the turbine waste heat), and to which a refrigerant inlet line for supplying a refrigerant is connected (condenser discharge passage 85 guides refrigerant to the evaporator, paragraph 26); 
an absorber connected to the evaporator such that steam evaporated in the evaporator is fed thereto (the refrigerant is water, paragraph 22, thus via evaporator discharge passage 91 the steam formed from the evaporation would be fed to the absorber 60, paragraph 27),
a high temperature regenerator (regenerator 70) through which a waste heat source divide line branching off from the waste heat source inlet line passes (branch line 24, paragraph 19 which is upstream of the branch of 51 and can be considered a branch of that line if 21 is considered the overall waste heat source inlet line continuing as 51 passes to the regenerator), which heats LiBr solution fed to the absorber and regenerates the same (Water-LiBr solution, paragraph 22, is fed to the regenerator by line 61, paragraph 23 where it would be regenerated), and is provided with a concentrated solution line for supplying the LiBr solution to the absorber (line 61 is the solution line),


Kim does not teach a hot water inlet line and a hot water outlet line extending from a flash tank that are connected to the absorber.

Koichiro teaches that to generate steam and provide cooling to a condenser a flash tank can be used to supply hot water into the condenser where it would be further heated and partially turn to steam so it can be delivered to the flash tank and then for use (paragraph 26).

Therefore it would have been obvious to instead of supplying the water to cool the absorber and condenser in Kim via a cooling tower to have instead supplied hot water (a relative term) from a flash tank to the condenser and flash tank to provide cooling therein and then recovered the steam from the flash tank for use as based on the teaching of Koichiro since it has been shown that a simple substitution of one known element (cooling tower supplying water) for another (flash tank supplying water) to yield predictable results is obvious whereby providing a flash tank to provide water that is hot relative to the condenser and absorber would allow the water to be used for cooling and then allow for the simultaneous production of steam which can be used in the system.  The hot water passing through the absorber is the same as the chilled water passing through the condenser and can be considered the same as it is relative to what is defined as heat exchange so as it passes through the condenser the chilled water is heated so as long as the hot water is cooler than the steam (which it would be as it is still water) it would condense the steam therein.

Kim does not teach an auxiliary absorber to which the steam evaporated from the high temperature regenerator is transferred and which is connected to the high temperature regenerator in order to cool the steam and circulate the same; a low temperature regenerator to which an intermediate 

Bae teaches an auxiliary absorber (132) to which the evaporated refrigerant from the high temperature regenerator is transferred (evaporated refrigerant would pass via 134 from high temperature regenerator 131, paragraph 9 which as it receives fluid from the first regenerator would be the higher temperature regenerator) and which is connected to the high temperature regenerator in order to cool the steam and circulate the same (steam would cool in the auxiliary absorber); a low temperature regenerator to which an intermediate solution line is connected to supply the solution to the high temperature regenerator (low temperature regenerator connects via a line and pump 101 to pass the absorber solution to the high temperature regenerator 131), through which a waste heat source return line extending from the evaporator passes (the outlet line of the evaporator via 40 ultimately connects to the high temperature regenerator), and to which a diluted solution line extending from the absorber is connected (solution from the absorber passes via pump 101 ultimately to the regenerator, see Figure); the condenser receiving vapor from the low temperature regenerator (as the tops are open as seen in shell 120 vapor would pass from the lower regenerator to the condenser) and an auxiliary regenerator (122, paragraph 8) to which an auxiliary solution line is connected to supply auxiliary solution to the auxiliary absorber (absorber receives solution from 122 as seen in the figure), through which the waste heat source divide line passes (a portion of the line with waste heat can be seen to pass through the auxiliary regenerator), and to which an auxiliary diluted solution line extending from the auxiliary absorber is connected (the line that connects to the auxiliary absorber as seen in the figure via 160). 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have provided the auxiliary absorber, low temperature regenerator, and auxiliary 

With respect to claim 2, Kim as modified does not teach wherein the concentrated solution line passes through a high temperature solution heat exchanger disposed in the diluted solution line.

Bae teaches that the line that connects from the high temperature regenerator to the absorber heat exchanges in a heat exchanger (140) with the diluted solution from the absorber (paragraph 17).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have heat exchanged the concentrated solution against the diluted solution in Kim as modified based on the teaching of Bae since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing heat exchange internally would reduce the external heat exchange required on the system and allow for a more efficient heat exchange through recovery of the energy.  While the heat exchanger is called a low temperature heat exchanger, this is a relative term and can be considered at high temperature relative to one of the streams being fed therein.

With respect to claim 3, Kim as modified does not teach intermediate solution line passes through a low temperature solution heat exchanger installed in the diluted solution line.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have heat exchanged the intermediate solution against the diluted solution in Kim as modified based on the teaching of Bae since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing heat exchange internally would reduce the external heat exchange required on the system and allow for a more efficient heat exchange through recovery of the energy.

With respect to claim 4, Kim as modified does not teach wherein the auxiliary solution line passes through an auxiliary solution heat exchanger disposed in the auxiliary diluted solution line.

Bae teaches a heat exchanger (160) where the auxiliary diluted liquid is heat exchanged against the auxiliary solution (paragraph 19). 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have heat exchanged the auxiliary solution against the auxiliary diluted solution in Kim as modified based on the teaching of Bae since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing heat exchange internally would reduce the external heat exchange required on the system and allow for a more efficient heat exchange through recovery of the energy.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763